Opinion issued November 1, 2012.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00931-CV
                            ———————————
                     IN RE RALPH O. DOUGLAS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION1

      Proceeding pro se, Ralph O. Douglas asks this Court to issue a writ of

mandamus compelling the trial court to reinstate the underlying case on its active

docket and rule on relator’s motion for default judgment.

      We deny relator’s petition for writ of mandamus.


1
      Relator has identified the underlying case as Ralph O. Douglas v. Kermit Kyle,
      No. 2003-24729 in the 11th District Court of Harris County, Texas, the Honorable
      Mike Miller presiding.
                                   PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                       2